                 Case 1:19-cv-08933-JMF Document 69 Filed 08/24/20 Page 1 of 5


  manatt                                                                                              Richard S. Hartunian
                                                                                              Manatt, Phelps & Phillips, LLP
                                                                                                Direct Dial: (212) 790-4520
                                                                                           E-mail: RHartunian@manatt.com




   August 24, 2020


   VIA ECF

   The Honorable Jesse Furman
   United States District Court
   Southern District of New York
   40 Centre Street, Room 2202
   New York, NY 10007

              Re:       Joint Letter Motion for Order Approving Redactions Individual Practice 7(C) in
                        Rosco v. Safety Vision, No. 19-cv-8933

   Dear Judge Furman:

           The parties in the above-referenced matter write jointly pursuant to Individual Practice
   7(C) in support of an order permitting redaction of the transcripts of the depositions of Brandon
   Blood and Bruce Smith pursuant to the parties’ stipulated protective order (Doc. 67). The parties
   agree that an order regarding redaction is appropriate, but disagree regarding its scope.

           Plaintiff Rosco, Inc. (Rosco) does not believe that any portion of either deposition
   requires redaction, but does not object to the designation by Safety Vision, LLC (“Safety
   Vision”), for the purposes of the pending motion, of certain sections of each deposition as
   “Highly Confidential.” Safety Vision, LLC seeks to have other sections of each deposition
   redacted. Because the supplemental motions are due tomorrow, Tuesday, August 25, (Doc. 55),
   the parties set forth their respective positions in this joint letter rather than by filing a letter and a
   response. The parties met and conferred on August 21, 2020, and significantly narrowed the
   scope of redactions sought. The full transcripts of the depositions are being filed under seal
   along with this letter as Exhibit A and Exhibit B.1

              Rosco’s Position

           At the conclusion of each deposition, Safety Vision designated the entire deposition
   “highly confidential.” (Blood Transcript at 103:21–104:11; Smith Transcript at 115:5–22) After
   the depositions, the parties met and conferred, and Safety Vision agreed to limit its designation
   to “any competitive information regarding the sales database, identity of Safety Vision
   customers, the number of customers in various regions, and any specifics regarding SV’s sales
   strategy, which would be highly confidential.” (Exhibit C) The parties met and conferred after

   1   Only a rough transcript of the Blood deposition is currently available and that is what is being filed.


                        7 Times Square, New York, New York 10036 Telephone: 212.790.4500 Fax: 212.790.4545
Albany | Boston | Chicago | Los Angeles | New York | Orange County | Palo Alto | Sacramento | San Francisco | Washington, D.C.
          Case 1:19-cv-08933-JMF Document 69 Filed 08/24/20 Page 2 of 5

manatt
The Honorable Jesse Furman
August 24, 2020
Page 2


the Smith deposition, and Safety Vision stated that it would limit its “highly confidential”
designations regarding that deposition to the ownership structure of certain Latin American
affiliates of Safety Vision and the internal organization of Safety Vision outside of the sales
force. (Exhibit D)

       Rosco believes that no material in either deposition is HIGHLY CONFIDENTIAL,
defined as material which “if disclosed to another Party or non-party would create a substantial
adverse impact on the producing Party’s business, financial condition, ability to compete,
standing in the industry, or any other risk of injury that could not be avoided by less restrictive
means.” (Doc. 67 at 2) Rosco does not believe that any material in either deposition qualifies as
CONFIDENTIAL, which is defined as information that “qualifies for protection under standards
developed under Rule 26(c) of the Federal Rules of Civil Procedure as non-public confidential
and/or proprietary information.” (Doc. 67 at 2) While there may be occasion to designate
material as CONFIDENTIAL or HIGHLY CONFIDENTIAL during the merits phase of this
patent matter, no testimony regarding venue is sufficiently confidential to overcome the
presumption in favor of disclosure. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110,
119–20 (2d Cir.2006).

        Nevertheless, in an effort to resolve this dispute, Rosco agrees that an order permitting
redaction of the following sections of the depositions would be appropriate:

   1) The name of Safety Vision’s database (Blood 10:4)
   2) Blood’s credit card reimbursements (Blood Exhibit 10, attached as Exhibit E hereto
      under seal)
   3) The ownership structure of the Latin American entities (Smith 37:2-39:13)

       Rosco has written, pursuant to Section 11 of the confidentiality order, to contest the
designations. Given the short time frame before filing the briefs, it also submits this joint letter
seeking an order providing for limited redactions. A broader order sought by Safety Vision—for
example, redacting customer names, even though Safety Vision advertises its customers on its
website (see, e.g., http://www.safetyvision.com/boyertown-area-school-district-implements-
safety-visions-camera-system-school-buses-ensure-student)—would be wholly inappropriate.

        The “burden of demonstrating that a document submitted to a court should be sealed rests
on the party seeking such action.” DiRussa v. Dean Witter Reynolds Inc., 121 F.3d 818, 826 (2d
Cir. 1997), citing U.S. v. Amodeo, 71 F. 3d 1044, 1047 (2d Cir. 1995). Safety Vision has not
even tried to meet this burden. Safety Vision claims that the names and titles of employees are
“highly confidential” even though a simple internet search shows that these employees identify
themselves by name and title at Safety Vision on their professional social media profiles. It
seeks to shield questions about hiring strategy which shouldn’t even arguably be at issue. (see,
         Case 1:19-cv-08933-JMF Document 69 Filed 08/24/20 Page 3 of 5

manatt
The Honorable Jesse Furman
August 24, 2020
Page 3


e.g., Smith Depo Tr. at 87:16-25) It also seeks to designate as “highly confidential” testimony
about its vertical “sales strategy” (see, e.g., Smith Depo Tr. at 23:9–25:24; 88:16-24) even
though 1) Safety Vision’s public website clearly describes that strategy in separate web pages for
each vertical industry sector, or 2) the information was so “high level” as to reveal nothing even
arguably confidential (see, e.g., Smith Depo Tr. at 93:3–94:4). The testimony about proprietary
software revealed nothing because Mr. Smith claimed to know little about it. (Smith Depo. Tr. at
90:8–91:11); indeed Safety Vision’s publicly disseminated sales brochures explain more about
this software than Mr. Smith did [See Exhibit F (Exhibit 7) to the deposition of Brandon Blood,
at 3–4]

        Safety Vision also claims that lines of questioning went beyond the limited scope of the
deposition, but Safety Vision’ counsel objected to many of these questions when they were
posed, and those objections are preserved. Rosco notes a key factor in the relevant inquiry—so
important that it was included in the 30(b)(6) deposition notice—is “the alleged place of business
of the defendant in the district in comparison with that of other places of business of the
defendant in other venues” In re Cray Inc., 871 F.3d 1355, 1364 (Fed. Cir. 2017). In any event,
whether the questions were properly within the scope of the deposition is a different question
than whether the responses were highly confidential sufficient to merit redaction.

        Finally, it claims these designations are appropriate because Rosco “recruited” a Safety
Vision employee. This is not true. The employee in question, John Marlow, left Safety Vision
in April 2017, worked for another company until the summer of 2019, and only joined Rosco
after that.

       Safety Vision’s Position

        As stated in Rosco’s position, the parties have met-and-conferred to limit and narrow
down the highly confidential designations in the depositions of Safety Vision’s employees.
Those depositions took place on August 17 and 18 last week, and the parties are still waiting on
the official transcript of one of the depositions. The questioning during the depositions went
well outside the scope of venue and many questions were directed to Safety Vision’s operations
outside New York, its organizational structure, business units, the identity of Safety Vision
executives and employees not based in New York and their specific roles and responsibilities, as
well as Safety Vision’s strategy and tactics to obtain new customers and maintain customer
relationships.

       Safety Vision is a direct competitor of Rosco in the competitive school bus segment of
the mobile video surveillance industry. At least one Safety Vision employee was recruited by
Rosco and there is a risk this information could be used to recruit others. Indeed, Rosco has
designated its two primary principal owners to receive and review Safety Vision’s depositions
         Case 1:19-cv-08933-JMF Document 69 Filed 08/24/20 Page 4 of 5

manatt
The Honorable Jesse Furman
August 24, 2020
Page 4


and its exhibits. Considering the sensitive competitive nature of this information, Safety Vision
believes that in addition to items numbered 1 to 3 above, the following information should be
treated as “highly confidential”:

       1) the identity of customers and potential customers not listed on Safety Vision’s website
          (Blood 20:25 to 21:3)

       2) the identity and roles of Safety Vision executives and vendors that are not identified on
          its website (Smith 15:23 to 17:5; 33:19-22, 41:12 to 42:1, 54:18-55:12, 59:8-16,
          68:13-69:4)

       3) the organizational and ownership structure of Safety Vision (Smith 10:13-24,

       4) Safety Vision Latin American operations, management and structure (Smith 37:2-
          39:13, 45:15-46:12, 50:13 to 51:17)

       5) Safety Vision’s sales strategy, hiring strategy and propriety software (Smith 23:9 to
          25:24, 87:16-24, 88:16-24, 90:8 to 91:11, 93:3 to 94:4, 103:25-105:12) (Blood 64:23
          to 65:6, 70:16 to 71:11)

        The above information is highly confidential information and could create a substantial
adverse impact on Safety Vision’s ability to compete with Rosco, in particular, and potentially
others in the industry. Most of this information is well outside the scope of venue discovery and
should not have been addressed during these depositions. Information regarding Safety Vision’s
various departments, the individuals running those departments and their roles therein, the size
and scope of the departments, ownership structure, sales strategy and hiring strategy are all
valuable confidential information that should not be provided to Rosco’s two main principals.

         Although most of this information would not be relevant to venue, Safety Vision does not
know what, if any, such information Rosco will use in its submission on August 25. Moreover,
its desire to share it with Rosco’s two principals further underscores the need that this
information be treated as highly confidential.
         Case 1:19-cv-08933-JMF Document 69 Filed 08/24/20 Page 5 of 5

manatt
The Honorable Jesse Furman
August 24, 2020
Page 5




        Safety Vision suggests the Court reserve ruling on what should remain under seal until
the briefs are submitted so that the parties can determine exactly what needs to remain redacted
in the public filings.

       Sincerely,




       Richard S. Hartunian                                 Sailesh Patel



7KHPRWLRQWRVHDOLVJUDQWHGWHPSRUDULO\IROORZLQJ6DIHW\9LVLRQ VEURDGHUSURSRVDO7KH&RXUWZLOO
GHFLGHZKHWKHUDQGWRZKDWH[WHQWWRNHHSWKHGRFXPHQWVDWLVVXHUHGDFWHGZKHQGHFLGLQJWKH
XQGHUO\LQJPRWLRQ7RWKHH[WHQWWKDWWKH\KDYHQRWDOUHDG\GRQHVRWKHSDUWLHVDUHLQVWUXFWHGWRILOH
UHGDFWHGDQGKLJKOLJKWHGXQUHGDFWHGYHUVLRQVRIWKHGRFXPHQWVDWLVVXHRQ(&) FRQIRUPLQJWR
6DIHW\9LVLRQ VSURSRVDO LQDFFRUGDQFHZLWKWKH&RXUW V,QGLYLGXDO5XOHVDQG3UDFWLFHV & LL  LLL 

7KH&OHUNRI&RXUWLVGLUHFWHGWRWHUPLQDWH(&)1R6225'(5('
7KH&OHUNRI &RXUW LVGLUHFWHG WR




$XJXVW
$XXJXVW
$
